NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 8, 11, 12, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0032965 to Tsukamoto et al. (hereinafter “Tsukamoto”) in view of U.S. Patent Pub. No. 2017/0185467 to Xiao et al. (hereinafter “Xiao”).

Tsukamoto discloses:
1. A method, comprising:
making, by a monitor, a first determination that an event information file exists in a volatile storage device location in a volatile storage device, wherein the first determination is made after an agent event occurs (paras. 41, 57-59, 79-80 – monitoring FPGA 3 stores log acquired by register dump in first RAM 33);
writing, by the monitor, an event information file copy to a non-volatile storage location in a non-volatile storage device (paras. 41, 57-59 – monitoring FPGA writes log in non-volatile memory 4).

Tsukamoto does not disclose expressly:
performing, by the monitor, an action on a portion of the event information file to obtain a uniquely identifiable filename portion;
after writing the event information file copy to the non-volatile storage location is complete:
renaming, by the monitor, the event information file copy to a uniquely identifiable filename comprising the uniquely identifiable filename portion.

	Xiao teaches:
performing, by the monitor, an action on a portion of the event information file to obtain a uniquely identifiable filename portion (paras. 63-64 – crash dump mark include unique serial number information);

renaming, by the monitor, the event information file copy to a uniquely identifiable filename comprising the uniquely identifiable filename portion (paras. 63-66 – crash dumps listed using unique crash dump name).

	Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Tsukamoto by uniquely naming crash dumps, as taught by Xiao.  A person of ordinary skill in the art would have been motivated to do so in order to identify and differentiate between different crash dumps, as desired by Tsukamoto, similar to creating an error code for each error (paras. 88-92).  In this manner, the crash dumps can be identified appropriately.

	Modified Tsukamoto discloses:
4. The method of claim 1, wherein the event information file copy is a compressed version of the event information file (Xiao – paras. 41-44).

5. The method of claim 1, further comprising: after the renaming is complete:
deleting, by the monitor, the event information file from the volatile storage device location (Tsukamoto – paras. 98-99).



Claims 15, 18, and 19 are a computing device for performing the identical method as recited in claims 1, 4, and 5, and are rejected under the same rationale.

Allowable Subject Matter
Claims 2, 3, 6, 7, 9, 10, 13, 14, 16, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bell et al. – System and method for dumping memory in computer systems.
Takami – Information processing apparatus, memory dump method, and storage medium.
Liu – Method, device, medium and equipment of crash call stack aggregation.
Abdelhalim et al. – Systems and methods for preventing client application crashes due to operating system updates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/           Primary Examiner, Art Unit 2113